Title: From Benjamin Franklin to Delfino, [between 6 April 1782 and 26]
From: Franklin, Benjamin
To: Delfino, Daniele Andrea


[between April 6 and 26, 1782]
Mr. Franklin is extreamly sensible of the honour done him by the Academy of Siences and Arts at Padua in electing him one of their Numbers, and of the very obliging Manner in which Mr. l’Ambassador de Venise has been pleased to communicate to him the notice of that election. Mr. Franklin will himself make his Acknowledgements to the Academy in a Letter, and begs M. L’Ambassador to be assured of his great & sincere Respect.
La lettre cy dessus a été envoyé en François.Chevalier Delfino.
